DETAILED ACTION

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  
The present invention relates to a system and method of synchronizing data on a system-on-chip.  Prior art includes: Wyatt et al. (US 2012/0206461) disclose a computer-implemented method performed using a system-on-chip (Figure 1, computer system 100 comprising various elements such as central processing unit (CPU) 102, memory bridge 105, input/output (I/O) bridge 107 and parallel processing subsystem 112, where [0029] notes parallel processing subsystem 112 may be integrated with one or more other system elements (noted above) to form a system-on-chip (SoC)), the method comprising:  generating, by an image sensor of a computing device, frame data comprising sub-frames of image pixel data (Figure 2A, graphics processing unit (GPU) 240, where [0029] notes GPU 240 of parallel processing subsystem 112 receives primitives from CPU 102 and produces frames of pixel data in frame buffers 244); providing, by a first resource of the system-on-chip (e.g. GPU 240), the frame data (e.g. frame(s) of pixel data) to at least one second resource (e.g. display device 110) of the system-on-chip, wherein the frame data is provided to the at least one second resource (e.g. display device 110) using an elastic memory buffer (e.g. frame buffer 244  of parallel processing subsystem 112 and/or frame buffer 224 of display device 110) and a first data path included in the system-on-chip (e.g. communications path 280)(Figure 2A and associated text, e.g. [0032] notes GPU 240 to scan out pixel data from frame buffers 244 to generate video signals for display on display device 110, [0033] thru [0037] note self-panel refresh mode where display device 110 caches a frame of pixel data received over communications path 280 in local frame buffers 224 to continuously generate repeating video signals representing the cached pixel data stored in local frame buffers 224 for one or more consecutive video frames); providing, by the first resource of the system-on-chip, a token to the at least one second resource of the system-on-chip, wherein the token is provided to the at least one second resource using a second data path included in the system-on-chip; and using, by a processor of the system-on-chip, at least the token provided using the second data path to: i) synchronize production of sub-frames of image pixel data (e.g. frame(s) of pixel data) provided by the first resource (e.g. GPU 240) to the at least one second resource (e.g. display device 110)(e.g. GPU 240 to produce frames of pixel data); and ii) synchronize consumption of the sub-frames of image pixel data (e.g. frame(s) of pixel data) received by the at least one second resource (e.g. display device 110) from the elastic memory buffer (e.g. frame buffer 244  of parallel processing subsystem 112 and/or frame buffer 224 of display device 110)(e.g. receiving frames to generate video signals for display on display device 110)([0060] notes a GEN_LCK signal is included between display device 110 and GPU 240, where GEN_LCK passes a synchronization signal from the display device 110 to GPU 240, e.g. GPU 240 may synchronize video signals generated from pixel data in frame buffers 244 with the GEN_LCK signal, the GEN_LCK may indicate the start of the active frame such as by passing the vertical sync signal used by TCON 210 to drive LCD device 216 to GPU 240 (see Figures 9A-9C and 10-13 and associated text)) as similarly recited by independent claims 1, 11 and 20.  Wyatt et al. (US 2012/0207208), (US 2012/0236013), (US 2012/0242671), and (US 2012/0249563) describe similar systems and methods as Wyatt et al. (US 2012/0206461) above, with slight variations, but teaches the limitations similarly as outlined above (see similar Figures and associated text).  Additionally, Song (US 2017/0124678) and Lee (US 2016/0335734) (cited in the Information Disclosure Statement (IDS) filed January 17, 2020) teach features of the limitations of independent claims 1, 11, and 20 as outlined in the PCT International Search Report and Written Opinion filed with the instant application on October 28, 2019.  However, the prior art cited fails to explicitly teach or suggest, singly or combined, the limitations of independent claims 1, 11, and 20 as recited as a whole, more specifically, the limitations denoted in italics above, “providing, by the first resource of the system-on-chip, a token to the at least one second resource of the system-on-chip, wherein the token is provided to the at least one second resource using a second data path included in the system-on-chip; and using, by a processor of the system-on-chip, at least the token provided using the second data path to: i) synchronize production of sub-frames of image pixel data provided by the first resource to the at least one second resource; and ii) synchronize consumption of the sub-frames of image pixel data received by the at least one second resource from the elastic memory buffer.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement

The information disclosure statements (IDS) submitted on January 17, 2020 and January 29, 2021 were filed after the mailing date of the application on October 28, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612